               Case 3:20-cv-00221 Document 1 Filed 07/29/20 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

 EDWIN SORIA                                      §
                                                  §
                Plaintiff,                        §
                                                  §
                                                                    3:20-CV-00221
 v.                                               §     CAUSE NO.: _______________________
                                                  §
 SUNSTATE EQUIPMENT CO., LLC,                     §
 AND TERAX CORPORATION,                           §
                                                  §
                Defendants.                       §

               SUNSTATE EQUIPMENT CO., LLC’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

                                         INTRODUCTION

        1.       Pursuant to 28 U.S.C. §1332(a), 28 U.S.C. §1441(a), 28 U.S.C. §1441(b), and in

compliance with 28 U.S.C. §1446, Sunstate Equipment Co., LLC (“Sunstate”) timely removes this

civil state court action brought by Edwin Soria (“Soria”) to the United States District Court for the

Western District of Texas, El Paso Division. The civil action is pending in El Paso County state

district court and bears Cause No. 2020DCV1460; Edwin Soria v. Sunstate Equipment Co., LLC

et al.; In the 327th Judicial District Court, El Paso County, Texas (the “State Court Action”). Soria

has requested a jury.

        2.       Removal to the United States District Court for the Southern District of Texas, El

Paso Division, is proper because:

             a. Plaintiff states that he is a resident of El Paso County, Texas;

             b. Defendant Sunstate is a resident of Delaware with its principal place of business at
                5552 East Washington St., Phoenix, Arizona 85034;




J1410\400774\260300526.v1
               Case 3:20-cv-00221 Document 1 Filed 07/29/20 Page 2 of 6




             c. Sunstate’s member, Sumitomo Corporation of Americas1, is a resident of New
                York with its principal place of business at 300 Madison Avenue, New York, New
                York 10017;

             d. Defendant Terex Corporation, believed to be improperly named as Terax
                Corporation, is a resident of Delaware with its principal place of business at 200
                Nyala Farm Road, Westport, Connecticut 06880;

             e. The District Court of the United States has original subject matter jurisdiction
                (diversity) of this action because (a) this is a civil action between citizens of
                different states; and (b) the matter in controversy exceeds the sum or value of
                $75,000.00, exclusive of interests and costs;

             f. This Notice of Removal is filed within thirty (30) days after July 1, 2020, the date
                on which Soria served Sunstate with his Original Petition; and

             g. The United States District Court for the Western District of Texas, El Paso
                Division, is the District Court of the United States for the District and Division
                embracing the place where the State Court Action was filed.

See 28 U.S.C. §1332 (a); 28 U.S.C. §1441(a); 28 U.S.C. §1441(b); 28 U.S.C. §1446(a); 28 U.S.C.

§1446(b).

                         STATEMENT OF GROUNDS FOR REMOVAL

A.      Civil Action Between Citizens of Different States

        3.      According to Plaintiff’s live pleading, Plaintiff resides in El Paso County, Texas.

See Exhibit “A” at ¶2.

        4.      Sunstate is a limited liability company incorporated in the State of Delaware. See

Exhibit “B”. Its principal place of business is its corporate headquarters located at 5552 East

Washington St., Phoenix, Arizona 85034.               Sunstate’s member, Sumitomo Corporation of

Americas, is incorporated in the State of New York. See Exhibit “C.”                 Its principal place of

business is its corporate headquarters located at 300 Madison Avenue, New York, New York

10017. Sunstate’s citizenship is therefore Delaware, Arizona, and New York.


1
 SMS International Corporation, Sunstate’s prior member, was merged and dissolved into Sumitomo Corporation of
Americas.
               Case 3:20-cv-00221 Document 1 Filed 07/29/20 Page 3 of 6




          5.     Terex Corporation (“Terex”)2 is a Delaware corporation. See Exhibit “D.” Its

principal place of business is its corporate headquarters located at 200 Nyala Farm Road, Westport,

Connecticut 06880. See Exhibit “E.” Plaintiff’s live pleading admits that Terex “is a Connecticut

Corporation.” Exhibit “A” at ¶3. Terex’s citizenship for the purpose of removal is Connecticut

and Delaware.

          6.     Because Soria is a citizen of a different state as compared to Sunstate and Terex,

there is complete diversity of the parties for the purpose of removal.

B.        The Matter in Controversy Exceeds $75,000 Exclusive of Interest and Costs

          7.     The matter in controversy exceeds the sum of $75,000.00, exclusive of interest and

costs. 28 U.S.C. §1446(2) states that “[i]f removal of a civil action is sought on the basis of

[diversity] jurisdiction … the sum demanded in good faith in the initial pleading shall be

determined to be the amount in controversy.” “When the plaintiff’s complaint does not allege a

specific amount of damages … jurisdiction will be proper if it is facially apparent from the

plaintiff’s complaint that their claims are likely above $75,000.” E.g. Garcia v. Koch Oil Co. of

Tex. Inc., 351 F.3d 636, 639 (5th Cir. 2003). If the value is not apparent, the defendant can

establish the amount in controversy by setting forth the facts alleged by the plaintiff. Id. “A court

may make ‘common-sense’ inferences about the amount from the injuries and damages that the

plaintiff pleaded.” List v. PlazAmericas Mall Tex., LLC, CV H-18-4810, 2019 WL 480130, at *2

(S.D. Tex. Feb. 7, 2019) (citing Robertson v. Exxon Mobil Corp., 814 F.3d 236, 240 (5th Cir.

2015)).

          8.     Despite the requirements of Texas Rule of Civil Procedure 47, Plaintiff does not

plead his range of damages. Plaintiff seeks damages for:


2
  Plaintiff names “Terax Corporation” instead of “Terex Corporation” in his Original Petition. Sunstate assumes this
is a misnomer and that Plaintiff intended to sue Terex Corporation.
              Case 3:20-cv-00221 Document 1 Filed 07/29/20 Page 4 of 6




                      Past medical expenses
                      Future medical expenses
                      Past nursing services
                      Future nursing services
                      Other medical related expenses
                      Past lost wages
                      Future lost wages
                      Past household duties
                      Future household duties
                      Past pain and suffering
                      Future pain and suffering
                      Past mental anguish
                      Future mental anguish
                      Past emotional distress
                      Future emotional distress
                      Past impairment
                      Future impairment
                      Past disfigurement
                      Future disfigurement
                      Exemplary (punitive) damages

       9.      Plaintiff claims that he suffered serious and permanent injuries as a result of an

injury from the use of heavy equipment. His alleged damages are extensive. It is apparent from

the face of Plaintiff’s pleading, his factual allegations, and the application of common sense, that

his damages and the amount in controversy exceeds $75,000.

C.     Original Subject Matter Jurisdiction Pursuant to 28 U.S.C. §1332(a)/Removal is
       Proper Pursuant to 28 U.S.C. §§1441(a) and 1441(b)

       10.     Because this civil action is between citizens of different states and the matter in

controversy exceeds $75,000.00, exclusive of interest and costs, the District Courts of the United

States have original subject matter jurisdiction of this action. 28 U.S.C. §1332(a). Further,

removal to the United States District Court for the Western District of Texas, El Paso Division, is

appropriate as it is the district and division embracing the place where the original action is pending

and is not the place of residence of Sunstate or Terex. 28 U.S.C. §§1441(a) and (b).
              Case 3:20-cv-00221 Document 1 Filed 07/29/20 Page 5 of 6




D.     Removal is timely

       11.      Plaintiff served Sunstate with his Original Petition on July 1, 2020. Accordingly,

this removal is timely filed within thirty-days.

                                         ATTACHMENTS

       12.     Pursuant to 28 U.S.C. §1446(a), Sunstate attaches copies of the following:

               a.      An index of matters being filed (Exhibit “F”);

               b.      A list of all parties in the case (Exhibit “G”);

               c.      A civil cover sheet and supplemental civil cover sheet (Exhibit “H”);

               d.      A copy of the state court docket sheet, a copy of all pleadings, and all
                       process (Exhibit “I);

               e.      A list of all attorneys involved in the action (Exhibit “J”);

               f.      A list of which parties have requested a jury trial (Exhibit “K”);

               g.      The name and address of the court from which the case was removed
                       (Exhibit “L”); and

               h.      Notice of Removal to the State Court (Exhibit “M”).

                                      PENDING MOTIONS

       13.     There are no pending motions.

                                             CONSENT

       14.     Terex consents to removal. See Exhibit “N.”

     NOTICE TO ADVERSE PARTIES/FILING WITH CLERK OF STATE COURT

       15.     Pursuant to 28 U.S.C. §1446(d), promptly after the filing of this Notice of Removal

Sunstate will give written notice of removal to all adverse parties and will file a copy of this Notice

of Removal with the clerk of the 327th Judicial District Court – the court in which the State Court

Action was filed.
             Case 3:20-cv-00221 Document 1 Filed 07/29/20 Page 6 of 6




                                         CONCLUSION

       16.     For the stated reasons, Sunstate Equipment Co., LLC removes the State Court

Action to the United States District Court for the Western District of Texas, El Paso Division.

                                              Respectfully submitted,

                                              /s/ Bijan R. Siahatgar
                                              BIJAN R. SIAHATGAR
                                              SBOT 18336200
                                              BSiahatgar@clarkhill.com
                                              Lead Counsel

                                              COUNSEL FOR SUNSTATE EQUIPMENT
                                              CO., LLC

Of Counsel:
ADAM R. DIAMOND
SBOT 24092344
2 Houston Center
909 Fannin Street, Suite 2300
Houston, Texas 77010-1036
Telephone: (713) 951-5600
Facsimile: (713) 961-5660
ADiamond@clarkhill.com
CLARK HILL PLC


                                 CERTIFICATE OF SERVICE

           I hereby certify that, on the 29th day of July, 2020, a true and correct copy of the above
document was forwarded to all parties of record via ECF Electronic Filing, Electronic Mail,
Certified Mail, Facsimile, Regular Mail and/or Hand Delivery:


                                              /s/ Bijan R. Siahatgar
                                              Bijan Siahatgar
